This is a companion case to A-B Cattle Company, et al v. United States, No. 105-75, which was decided adversely to those plaintiffs on April 30, 1980. 223 Ct. Cl. 514, 621 F.2d 1099. The petition was dismissed. On October 3, 1980, the court denied those plaintiffs’ motion to reopen their proceedings. On November 7,1980, defendant filed a motion to dismiss the present petition on the basis of the A-B Cattle Company decision. Plaintiffs have not filed any opposition and their time to do so has expired.
*576There is no doubt that the present case has always been considered a very close companion to A-B Cattle Company. Proceedings herein have regularly been suspended to await disposition of A-B Cattle Company. Present plaintiffs do not argue that their case differs significantly from A-B Cattle Company or should be governed by different rules. Now that the latter has been decided, the present Case should be controlled by that determination.
Accordingly, it is ordered that defendant’s unopposed motion to dismiss is granted and the petition is dismissed on the authority of A-B Cattle Company v. United States, supra.